— Order and judgment of the Court of Appeals dated the 13th day of April, 1951, is made the order and judgment of this court. We find upon the facts that the defendants were negligent and that the plaintiff Joseph Axelrod was *935guilty of contributory negligence. Accordingly, the judgment entered in the Supreme Court, Bronx County, on the 21st day of January, 1949, is reversed and the complaint dismissed as to the plaintiff Joseph Axelrod and the judgment in favor of the plaintiff Helen Axelrod is affirmed. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.; Van Voorhis and Shientag, JJ., dissent and vote to reverse the judgment and to dismiss the complaint of both plaintiffs on the ground that the defendants were not guilty of any actionable negligence. Settle order on notice containing findings of fact in accordance with the above decision. [See 302 R. Y. 367.]